Citation Nr: 0414845	
Decision Date: 06/09/04    Archive Date: 06/23/04

DOCKET NO.  03-01 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for hemorrhoids.  

2. Entitlement to service connection for a psychiatric 
disorder to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Kang, Associate Counsel




INTRODUCTION

The veteran had active service from December 1965 to December 
1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision of the 
Montgomery, Alabama, Regional Office (RO) that, in pertinent 
part, determined that new and material evidence had not been 
received to reopen the veteran's claim of entitlement to 
service connection for hemorrhoids.  In June 2001, the 
veteran submitted a written statement that informed the RO 
regarding his hemorrhoids treatment.  Although the veteran 
did not specifically contend that this statement was a notice 
of disagreement with the March 2001 rating decision, the 
Board construes this as a timely-filed notice of disagreement 
under 38 C.F.R. §§ 20.201, 20.202, 20.301.  In January 2004, 
the RO issued a rating decision that determined that new and 
material evidence had been received to reopen the veteran's 
claim for entitlement to service connection for hemorrhoids 
but denied the claim on its merits.  

In April 2002, the veteran submitted, in pertinent part, a 
claim for a psychiatric disorder.  In December 2002, the RO 
denied, in pertinent part, service connection for a 
psychiatric disorder to include PTSD.  In March 2003, the 
veteran submitted a written statement informing the RO that 
he was claiming service connection for a nervous problem.  
Although the veteran did not specifically contend that this 
statement was a notice of disagreement with the December 2002 
rating decision, the Board construes this as a timely-filed 
notice of disagreement under 38 C.F.R. §§ 20.201, 20.202, 
20.301.

The veteran requested a hearing before a member of the Board 
in his December 2002 substantive appeal.  A hearing was 
scheduled before a member of the Board on May 25, 2004 at 
9:00 AM.  The veteran was properly notified of this hearing, 
but failed to appear.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans' 
Affairs (VA) will notify the veteran if further action is 
required on the veteran's part.


REMAND

In a June 2001 written statement, the veteran asserted that 
he served as a United States reservist from November 4, 1968, 
to November 27, 1970.  Other information contained in the 
claims folder shows that his reserve obligation terminal date 
was December 13, 1971.  The veteran's DD 214 confirms that 
the veteran was transferred to the United States Army 
Reserves (USAR) after discharge from active service.  The 
veteran's periods of active duty, active duty for training, 
and inactive duty for training with the USAR have not been 
verified.  The Court has held that where evidence in support 
of the veteran's claim may be in his service records or other 
governmental records, VA has the duty to obtain such records 
in order to fully develop the facts relevant to the claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 82 (1991).  Therefore, 
the veteran's complete periods of active service, active duty 
for training, and inactive duty for training should be 
verified in order to ensure that VA has his complete service 
records.  Medical records associated with his reservist 
duties must be associated with the claims folder.  

An April 1973 VA treatment record reflects that the veteran 
was scheduled for a follow-up treatment for his hemorrhoids 
in May 1973.  Clinical documentation of the cited treatment 
is not of record.  VA should obtain all relevant VA and 
private treatment records that could potentially be helpful 
in resolving the veteran's claim.  Murphy v. Derwinski, 1 
Vet. App. 78, 81-82 (1990).

The Board notes that the veteran has submitted a timely 
notice of disagreement with the December 2002 rating decision 
that denied, in pertinent part, service connection for a 
psychiatric disorder to include PTSD.  The RO has not issued 
a statement of 


the case (SOC) to the veteran which addresses that issue.  
The United States Court of Appeals for Veterans Claims 
(Court) has directed that where a veteran has submitted a 
timely notice of disagreement with an adverse decision and 
the RO has not subsequently issued a SOC addressing the 
issue, the Board should remand the issue to the RO for 
issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238, 
240-241 (1999).  

Accordingly, this case is REMANDED for the following action:  

1.  The RO must review the claims file and ensure 
that all notification and development action 
required by the Veterans Claims Assistance Act of 
2000 (VCAA) is completed.  In particular, the RO 
should ensure that the notification requirements 
and development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2003) are 
fully met.  

2.  The RO should then contact the National 
Personnel Records Center and/or the appropriate 
service entity and request that (1) it verify the 
veteran's complete periods of active service, 
active duty for training, and inactive duty for 
training with the USAR and (2) forward all 
available medical records associated with such 
duty for incorporation into the record. 

3. The RO should request that the veteran provide 
information as to all treatment of hemorrhoids 
including the names and addresses of all health 
care providers, clinics, and hospitals, and the 
approximate dates of treatment.  Upon receipt of 
the requested information and the appropriate 
releases, the RO should contact all identified 
health care providers, clinics, and hospitals, and 
request that they forward copies of all available 
clinical documentation pertaining to treatment of 
the veteran for incorporation into the record.  

4. The RO should then request that copies of all 
VA clinical documentation, which is not already of 
record, pertaining to treatment of the veteran' s 
hemorrhoids, including that provided at the 
Birmingham and Montgomery, Alabama, VA Medical 
Centers, be forwarded for incorporation into the 
record.  

5.  The RO should issue a statement of the case 
addressing the issue of entitlement to service 
connection for a psychiatric disorder to include 
PTSD.  The statement of the case should include a 
summary of the relevant evidence and citation to 
all relevant law and regulations. 38 U.S.C.A. § 
7105(d).  The veteran should be advised of the 
time limit in which he may file a substantive 
appeal in this case. 38 C.F.R. § 20.302(b) (2003).  

6. The RO should then readjudicate the veteran's 
entitlement to service connection for hemorrhoids.  
If the benefit sought on appeal remain denied, the 
veteran and his accredited representative should 
be issued a supplemental statement of the case 
(SSOC) which addresses all relevant actions taken 
on the claim for benefits, to include a summary of 
the evidence and applicable law and regulations 
considered, since the issuance of the last SSOC.  
The veteran and his accredited representative 
should be given the opportunity to respond to the 
SSOC.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  


See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


